ICJ_112_UseOfForce_YUG_ESP_1999-06-02_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA LICÉITÉ
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ESPAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 2 JUIN 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
LEGALITY OF USE OF FORCE

(YUGOSLAVIA v. SPAIN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 2 JUNE 1999
Mode officiel de citation:

Licéité de l'emploi de la force (Yougoslavie c. Espagne),
mesures conservatoires, ordonnance du 2 juin 1999,
C.LJ. Recueil 1999, p. 761

Official citation:

Legality of Use of Force (Yugoslavia v. Spain),
Provisional Measures, Order of 2 June 1999,
1 C.J. Reports 1999, p. 761

 

N° de vente:
ISSN 0074-4441 Sales number 734
ISBN 92-1-070802-4

 

 

 
2 JUIN 1999

ORDONNANCE

LICÉITÉ DE L'EMPLOI DE LA FORCE
(YOUGOSLAVIE c. ESPAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

LEGALITY OF USE OF FORCE
(YUGOSLAVIA v. SPAIN)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

2 JUNE 1999

ORDER
761

COUR INTERNATIONALE DE JUSTICE

1999 ANNEE 1999
2 juin

Role général
n° 112 2 juin 1999

AFFAIRE RELATIVE À LA LICEITE
DE L'EMPLOI DE LA FORCE

(YOUGOSLAVIE c. ESPAGNE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de pré-
sident en l'affaire: M. SCHWEBEL, président de la Cour;
MM. Opa, BEDjAOUI, GUILLAUME, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, M™* HIGGINS,
MM. PARRA-ARANGUREN, KoouMAns, juges; MM. TORRES
BERNARDEZ, KRECA, juges ad hoc: M. VALENCIA-OSPINA,

greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de
son Règlement,

Vu la requête déposée par la République fédérale de Yougoslavie (ci-
après dénommée la « Yougoslavie») au Greffe de la Cour le 29 avril 1999,
par laquelle elle a introduit une instance contre le Royaume d’Espagne
(ci-après dénommé l’« Espagne») «pour violation de l'obligation de ne
pas recourir à l'emploi de la force»,

4
762 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rend l'ordonnance suivante :

1. Considérant que, dans cette requête, la Yougoslavie définit l’objet
du différend ainsi que suit:

«L'objet du différend porte sur les actes commis par le Royaume
d'Espagne, en violation de son obligation internationale de ne pas
recourir à l'emploi de la force contre un autre Etat, de l'obligation
de ne pas s’immiscer dans les affaires intérieures d'un autre Etat, de
Pobligation de ne pas porter atteinte à la souveraineté d'un autre
Etat, de l'obligation de protéger les populations civiles et les biens de
caractère civil en temps de guerre, de l'obligation de protéger l’envi-
ronnement, de l'obligation touchant à la liberté de navigation sur les
cours d’eau internationaux, de l'obligation concernant les droits et
libertés fondamentaux de la personne humaine, de l'obligation de ne
pas utiliser des armes interdites, de obligation de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence
devant entraîner sa destruction physique»;

2. Considérant que, dans ladite requête, la Yougoslavie, pour fonder la
compétence de la Cour, invoque le paragraphe 2 de l’article 36 du Statut de
la Cour et l’article IX de la convention pour la prévention et la répression
du crime de génocide, adoptée par l’Assemblée générale des Nations Unies
le 9 décembre 1948 (ci-après dénommée la «convention sur le génocide»):

3. Considérant que, dans sa requête, la Yougoslavie expose que les
demandes qu'elle soumet à la Cour sont fondées sur les faits ci-après:

«Le Gouvernement du Royaume d’Espagne, conjointement avec
les gouvernements d’autres Etats membres de l'OTAN, a recouru à
l'emploi de la force contre ia République fédérale de Yougoslavie en
prenant part au bombardement de cibles dans la République fédérale
de Yougoslavie. Lors des bombardements de la République fédérale
de Yougoslavie, des cibles militaires et civiles ont été attaquées. Un
grand nombre de personnes ont été tuées, dont de très nombreux
civils. Des immeubles d'habitation ont subi des attaques. Un grand
nombre d'habitations ont été détruites. D’énormes dégâts ont été
causés à des écoles, des hôpitaux, des stations de radiodiffusion et de
télévision, des structures culturelles et sanitaires, ainsi qu’à des lieux
de culte. Nombre de ponts, routes et voies de chemin de fer ont été
détruits. Les attaques contre des raffineries de pétrole et des usines
chimiques ont eu de graves effets dommageables pour l’environne-
ment de villes et de villages de la République fédérale de Yougosla-
vie. L'emploi d'armes contenant de l'uranium appauvri a de lourdes
conséquences pour la vie humaine. Les actes susmentionnés ont pour
effet de soumettre intentionnellement un groupe ethnique à des condi-
tions devant entraîner sa destruction physique totale ou partielle. Le
Gouvernement du Royaume d’Espagne prend part à l'entraînement,
à l'armement, au financement, à l'équipement et à l’approvisionne-
ment de la prétendue «armée de libération du Kosovo»:
763

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant qu’elle indique en outre que lesdites demandes reposent
sur les fondements juridiques suivants:

4.

«Les actes susmentionnés du Gouvernement espagnol constituent
une violation flagrante de l’obligation de ne pas recourir à l'emploi
de la force contre un autre Etat. En finançant, armant, entraînant
et équipant la prétendue «armée de libération du Kosovo», le Gou-
vernement espagnol apporte un appui à des groupes terroristes
et au mouvement sécessionniste sur le territoire de la République
fédérale de Yougoslavie, en violation de l'obligation de ne pas s’im-
miscer dans les affaires intérieures d’un autre Etat. De surcroît, les
dispositions de la convention de Genève de 1949 et du protocole
additionnel n° 1 de 1977 relatives à la protection des civils et
des biens de caractère civil en temps de guerre ont été violées. Il y a
eu aussi violation de l'obligation de protéger l’environnement. La
destruction de ponts sur le Danube enfreint les dispositions de l’ar-
ticle 1 de la convention de 1948 relative à la liberté de navigation
sur le Danube. Les dispositions du pacte international relatif aux
droits civils et politiques et du pacte international relatif aux droits
économiques, sociaux et culturels de 1966 ont elles aussi été violées.
En outre, l'obligation énoncée dans la convention pour la pré-
vention et la répression du crime de génocide de ne pas soumettre
intentionnellement un groupe national à des conditions d'existence
devant entraîner sa destruction physique a été violée. De plus,
les activités auxquelles le Royaume d’Espagne prend part sont
contraires au paragraphe 1 de l’article 53 de la Charte des Nations
Unies»;

Considérant que les demandes de la Yougoslavie sont ainsi formu-

lées dans la requéte:

«Le Gouvernement de la République fédérale de Yougoslavie prie
la Cour internationale de Justice de dire et juger:

— qu’en prenant part aux bombardements du territoire de la Répu-
blique fédérale de Yougoslavie, le Royaume d’Espagne a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas recourir à l'emploi de la force contre un
autre Etat;

— qu'en prenant part à l’entrainement, à l’armement, au finance-
ment, à l'équipement et a l’approvisionnement de groupes terro-
ristes, à savoir la prétendue «armée de libération du Kosovo», le
Royaume d’Espagne a agi contre la République fédérale de You-
goslavie, en violation de son obligation de ne pas s’immiscer
dans les affaires d’un autre Etat;

— qu’en prenant part à des attaques contre des cibles civiles, le
Royaume d’Espagne a agi contre la République fédérale de You-
goslavie, en violation de son obligation d’épargner la population
civile, les civils et les biens de caractère civil;
764

LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

qu’en prenant part à la destruction ou à l’endommagement de
monastères, d’édifices culturels, le Royaume d’Espagne a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas commettre d’actes d’hostilité dirigés
contre des monuments historiques, des œuvres d’art ou des lieux
de culte constituant le patrimoine culturel ou spirituel d’un
peuple;

qu'en prenant part à l’utilisation de bombes en grappe, le
Royaume d’Espagne a agi contre la République fédérale de You-
goslavie, en violation de son obligation de ne pas utiliser des
armes interdites, c’est-à-dire des armes de nature à causer des
maux superflus;

qu'en prenant part aux bombardements de raffineries de pétrole
et d’usines chimiques, le Royaume d’Espagne a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de ne pas causer de dommages substantiels à Penvironne-
ment;

qu'en recourant à l’utilisation d’armes contenant de Puranium
appauvri, le Royaume d’Espagne a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de ne pas
utiliser des armes interdites et de ne pas causer de dommages de
grande ampleur à la santé et a l’environnement;

qu’en prenant part au meurtre de civils, a la destruction d’entre-
prises, de moyens de communication et de structures sanitaires et
culturelles, le Royaume d’Espagne a agi contre la République
fédérale de Yougoslavie, en violation de son obligation de res-
pecter le droit à la vie, le droit au travail, le droit à l'information,
le droit aux soins de santé ainsi que d’autres droits fondamen-
taux de la personne humaine;

qu'en prenant part à la destruction de ponts situés sur des cours
d’eau internationaux, le Royaume d’Espagne a agi contre la
République fédérale de Yougoslavie, en violation de son obliga-
tion de respecter la liberté de navigation sur les cours d’eau inter-
nationaux ;

qu'en prenant part aux activités énumérées ci-dessus et en parti-
culier en causant des dommages énormes à l’environnement et en
utilisant de l’uranium appauvri, le Royaume d’Espagne a agi
contre la République fédérale de Yougoslavie, en violation de
son obligation de ne pas soumettre intentionnellement un groupe
national à des conditions d'existence devant entraîner sa destruc-
tion physique totale ou partielle:

que le Royaume d’Espagne porte la responsabilité de la violation
des obligations internationales susmentionnées ;

que le Royaume d’Espagne est tenu de mettre fin immédiatement
à la violation des obligations susmentionnées à l'égard de la
République fédérale de Yougoslavie;

que le Royaume d’Espagne doit réparation pour les préjudices
765 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

causés à la République fédérale de Yougoslavie ainsi qu'à ses
citoyens et personnes morales»;

et considérant qu’au terme de sa requéte la Yougoslavie se réserve le
droit de modifier et de compléter celle-ci;

5. Considérant que, le 29 avril 1999, immédiatement après le dépôt de
sa requête, la Yougoslavie a en outre présenté une demande en indication
de mesures conservatoires invoquant l’article 73 du Règlement de la
Cour; et que la demande était accompagnée d’un volume d’annexes pho-
tographiques produites à titre de «preuves»;

6. Considérant que, à l'appui de sa demande en indication de mesures
conservatoires. la Yougoslavie soutient notamment que, depuis le début
des bombardements contre son territoire, et du fait de ceux-ci, environ
mille civils, dont dix-neuf enfants, ont été tués et plus de quatre mille cinq
cents grièvement blessés; que la vie de trois millions d’enfants est mena-
cée: que des centaines de milliers de personnes ont été exposées à des gaz
toxiques; qu'environ un million de personnes sont privées d’approvision-
nement en eau: qu'environ cing cent mille travailleurs ont perdu leur
emploi; que deux millions de personnes sont sans ressources et dans
l'impossibilité de se procurer le minimum vital; et que les réseaux routier
et ferroviaire ont subi d'importants dégâts; considérant que, dans sa de-
mande en indication de mesures conservatoires, la Yougoslavie énumère
par ailleurs les cibles qui auraient été visées par les attaques aériennes
et décrit en détail les dommages qui leur auraient été infligés (ponts,
gares et lignes de chemins de fer, réseau routier et moyens de transport,
aéroports, commerce et Industrie, raffineries et entrepôts de matières pre-
mières liquides et de produits chimiques, agriculture, hôpitaux et centres
médicaux, écoles, édifices publics et habitations, infrastructures, télécom-
munications, monuments historiques et culturels et édifices religieux): et
considérant que la Yougoslavie en conclut ce qui suit:

«Les actes décrits ci-dessus ont causé des morts ainsi que des
atteintes à l'intégrité physique et mentale de la population de la
République fédérale de Yougoslavie, de trés importants dégats, une
forte pollution de l’environnement, de sorte que la population you-
goslave se trouve soumise intentionnellement à des conditions d’exis-
tence devant entrainer la destruction physique totale ou partielle de
ce groupe»;

7. Considérant que, au terme de sa demande en indication de mesures
conservatoires, la Yougoslavie précise que

«Si les mesures demandées ne sont pas adoptées, il y aura de nou-
velles pertes en vies humaines, de nouvelles atteintes a l'intégrité
physique et mentale de la population de la République fédérale de
Yougoslavie, d’autres destructions de cibles civiles, une forte pollu-
tion de l’environnement et la poursuite de la destruction physique de
la population de Yougoslavie»:
766 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

et considérant que, tout en se réservant le droit de modifier et de com-
pléter sa demande, elle prie la Cour d'indiquer la mesure suivante:

«Le Royaume d'Espagne doit cesser immédiatement de recourir à
l'emploi de la force et doit s'abstenir de tout acte constituant une
menace de recours ou un recours à l'emploi de la force contre la
République fédérale de Yougoslavie»:

8. Considérant que la demande en indication de mesures conserva-
toires était accompagnée d’une lettre de l’agent de la Yougoslavie,
adressée au président et aux membres de la Cour, qui était ainsi libellée:

«J'ai l'honneur d'appeler l'attention de la Cour sur le dernier
bombardement qui a frappé le centre de la ville de Surdulica le
27 avril 1999 à midi et entraîné la mort de civils, pour la plupart des
enfants et des femmes, et de vous rappeler les morts de Kursumlija,
Aleksinac et Cuprija, ainsi que le bombardement d'un convoi de
réfugiés et de l'immeuble abritant la radio et la télévision serbes,
pour ne citer que quelques exemples des atrocités que chacun connaît.
Je tiens en conséquence à prévenir la Cour qu'il est fort probable
qu'il y aura encore d’autres victimes civiles et militaires.

Considérant le pouvoir conféré à la Cour aux termes du para-
graphe | de l’article 75 de son Règlement, et compte tenu de l'extrême
urgence de la situation née des circonstances décrites dans les de-
mandes en indication de mesures conservatoires, je prie la Cour de
bien vouloir se prononcer d'office sur les demandes présentées ou
de fixer une date pour la tenue d’une audience dans les meilleurs
délais» ;

9. Considérant que, le 29 avril 1999, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le greffier a fait tenir au Gouvernement espagnol des copies
signées de la requête et de la demande, conformément au paragraphe 4 de
l’article 38 et au paragraphe 2 de l’article 73 du Règlement de la Cour; et
qu'il a également fait tenir audit gouvernement une copie des documents
qui accompagnaient la requête et la demande en indication de mesures
conservatoires ;

10. Considérant que, le 29 avril 1999, le greffier a avisé les Parties que
la Cour avait décidé, conformément au paragraphe 3 de l’article 74 de
son Règlement, de tenir audience les 10 et 11 mai 1999 aux fins de les
entendre en leurs observations sur la demande en indication de mesures
conservatoires:

11. Considérant qu’en attendant que la communication prévue au para-
graphe 3 de l’article 40 du Statut et à l’article 42 du Règlement de la Cour
ait été effectuée par transmission du texte bilingue imprimé de la requête
aux Membres des Nations Unies et aux autres Etats admis à ester devant
la Cour, le greffier a, le 29 avril 1999, informé ces Etats du dépôt de la
requête et de son objet, ainsi que du dépôt de la demande en indication
de mesures conservatoires;

9
767 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

12. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité yougoslave, le Gouvernement yougoslave a invoqué les dispo-
sitions de l’article 31 du Statut de la Cour et a désigné M. Milenko Kreca
pour siéger en qualité de juge ad hoc en l’affaire; et qu'aucune objection
à cette désignation n'a été soulevée dans le délai fixé à cet effet en vertu
du paragraphe 3 de l'article 35 du Règlement de la Cour; considérant
que, la Cour ne comptant pas sur le siège de juge de nationalité espa-
gnole, le Gouvernement espagnol a invoqué les dispositions de l’article 31
du Statut de la Cour et a désigné M. Santiago Torres Bernardez pour
siéger en qualité de juge ad hoc en Vaffaire; que, dans le délai fixé a cet
effet en vertu du paragraphe 3 de l'article 35 du Règlement, la Yougo-
slavie, se référant au paragraphe 5 de l’article 31 du Statut, a fait objec-
tion a cette désignation; et que la Cour, aprés délibération, est parvenue
à la conclusion que la désignation d’un juge ad hoc par l'Espagne se jus-
tifiait dans la présente phase de l’affaire;

13. Considérant que, aux audiences publiques qui ont été tenues entre
le 10 et le 12 mai 1999, des observations orales sur la demande en indica-
tion de mesures conservatoires ont été présentées:

au nom de la Yougoslavie:

par M. Rodoljub Etinski, agent,
M. Ian Brownlie,
M. Paul J. I. M. de Waart,
M. Eric Suy,
M. Miodrag Mitié,
M. Olivier Corten;

au nom de l'Espagne :
par M. Aurelio Pérez Giralda, agent;

14. Considérant que, dans cette phase de la procédure, les Parties ont
présenté les conclusions suivantes:

au nom de la Yougoslavie:
«f{L]a Cour [est priée] d'indiquer la mesure conservatoire sui-
vante:

{LJe Royaume d’Espagne doilt] cesser immédiatement de recourir
à l'emploi de la force et doi[t] s'abstenir de tout acte constituant une
menace de recours ou un recours à l’emploi de la force contre la
République fédérale de Yougoslavie»:

au nom de l'Espagne:

«Le Royaume d’Espagne demande avec respect que la Cour:

1. Déclare qu'elle n’est pas compétente pour statuer sur la requête
déposée par la République fédérale de Yougoslavie;
2. Rejette la demande du Gouvernement de la République fédé-

10
768 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

rale de Yougoslavie en vue de l'indication de mesures conservatoires
envers le Royaume d’Espagne;
3. Décide de rayer cette affaire du rôle général de la Cour»:
+ * x

15. Considérant que la Cour est profondément préoccupée par le
drame humain, les pertes en vies humaines et les terribles souffrances que
connait le Kosovo et qui constituent la toile de fond du présent différend,
ainsi que par les victimes et les souffrances humaines que l’on déplore de
façon continue dans l’ensemble de la Yougoslavie;

16. Considérant que la Cour est fortement préoccupée par l'emploi de
la force en Yougoslavie: que, dans les circonstances actuelles, cet emploi
soulève des problèmes très graves de droit international;

17. Considérant que la Cour garde présents à l'esprit les buts et les
principes de la Charte des Nations Unies, ainsi que les responsabilités qui
lui incombent, en vertu de ladite Charte et du Statut de la Cour, dans le
maintien de la paix et de la sécurité;

18. Considérant que la Cour estime nécessaire de souligner que toutes
les parties qui se présentent devant elle doivent agir conformément à leurs
obligations en vertu de la Charte des Nations Unies et des autres règles
du droit international, y compris du droit humanitaire;

* * *

19. Considérant qu'en vertu de son Statut la Cour n’a pas automati-
quement compétence pour connaitre des différends juridiques entre les
Etats parties audit Statut ou entre les autres Etats qui ont été admis a
ester devant elle; que la Cour a déclaré à maintes reprises «que l’un des
principes fondamentaux de son Statut est qu’elle ne peut trancher un dif-
férend entre des Etats sans que ceux-ci aient consenti à sa juridiction»
(Timor oriental ( Portugal c. Australie), arrêt, C.L.J. Recueil 1995, p. 101,
par. 26); et que la Cour ne peut donc exercer sa compétence à l’égard
d'Etats parties à un différend que si ces derniers ont non seulement accès
à la Cour, mais ont en outre accepté sa compétence, soit d’une manière
générale, soit pour le différend particulier dont il s’agit;

20. Considérant que, en présence d’une demande en indication de
mesures conservatoires, point n'est besoin pour la Cour, avant de décider
d'indiquer ou non de telles mesures, de s'assurer de manière définitive
qu'elle a compétence quant au fond de l'affaire, mais qu’elle ne peut indi-
quer ces mesures que si les dispositions invoquées par le demandeur sem-
blent prima facie constituer une base sur laquelle la compétence de la
Cour pourrait être fondée:

CRE

21. Considérant que la Yougoslavie, dans sa requête, prétend en pre-
mier lieu fonder la compétence de la Cour sur le paragraphe 2 de l’article

11
769 LICEITE DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

36 du Statut; que chacune des deux Parties a fait une déclaration recon-
naissant la juridiction obligatoire de la Cour en vertu de cette disposi-
tion; que la déclaration de la Yougoslavie a été déposée auprès du
Secrétaire général de l'Organisation des Nations Unies le 26 avril 1999, et
celle de l'Espagne le 29 octobre 1990;

22. Considérant que la déclaration de la Yougoslavie est ainsi conçue:

{Traduction du Greffe]

«Je déclare par la présente que le Gouvernement de la Répur-
blique fédérale de Yougoslavie, conformément au paragraphe 2 de
l’article 36 du Statut de la Cour internationale de Justice, reconnaît
comme obligatoire de plein droit et sans convention spéciaie, à
l'égard de tout autre Etat acceptant la même obligation, c’est-à-dire
sous condition de réciprocité, la juridiction de la Cour pour tous les
différends, surgissant ou pouvant surgir après la signature de la
présente déclaration, qui ont trait à des situations ou à des faits
postérieurs à ladite signature, à l'exception des affaires pour les-
quelles les parties ont convenu ou conviendront d’avoir recours à
une autre procédure ou à une autre méthode de règlement paci-
fique. La présente déclaration ne s'applique pas aux différends
relatifs à des questions qui, en vertu du droit international,
relèvent exclusivement de la compétence de la République fédérale
de Yougoslavie, ni aux différends territoriaux.

L'obligation susmentionnée n’est acceptée que pour une période
qui durera jusqu'à notification de l'intention d'y mettre fin»;

et que la déclaration de l'Espagne se lit comme suit:

«1. Jai honneur, au nom du Gouvernement espagnol, de décla-
rer que le Royaume d'Espagne, conformément aux dispositions du
paragraphe 2 de l’article 36 du Statut de la Cour internationale de
Justice, reconnaît comme obligatoire de plein droit, et sans qu’une
convention spéciale soit nécessaire, la juridiction de la Cour inter-
nationale de Justice vis-à-vis de tout autre Etat ayant accepté la
même obligation, sous condition de réciprocité, en ce qui concerne
les différends d’ordre juridique autres que:

a) les différends au sujet desquels le Royaume d'Espagne et l’autre
partie ou les autres parties en cause seraient convenus ou convien-
draient de recourir à un autre moyen pacifique de règlement;

b) les différends dans lesquels l’autre partie ou les autres parties en
cause ont accepté la juridiction de la Cour uniquement en ce qui
concerne lesdits différends ou exclusivement aux fins de ceux-ci;

c) les différends dans lesquels l’autre partie ou les autres parties en
cause ont accepté la juridiction obligatoire de la Cour moins de
douze mois avant la date de présentation de la requête écrite
introduisant l'instance devant la Cour:

d) les différends nés avant la date de la remise de la présente décla-
ration au Secrétaire général de l'Organisation des Nations Unies

12
770 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

pour qu'il en soit dépositaire ou relatifs à des faits ou des situa-
tions survenus avant cette date, quand bien même lesdits faits ou
situations continueraient à exister ou à produire des effets après
cette date.

2. Le Royaume d’Espagne pourra à tout moment compléter,
modifier ou retirer tout ou partie des réserves formulées ci-dessus ou
de toute autre réserve qu'il pourrait formuler ultérieurement, moyen-
nant une notification adressée au Secrétaire général de l'Organisa-
tion des Nations Unies. De telles modifications prendront effet à la
date de réception de ladite notification par le Secrétaire général de
l'Organisation des Nations Unies.

3. La présente déclaration, qui est remise au Secrétaire général de
l'Organisation des Nations Unies conformément aux dispositions du
paragraphe 4 de l’article 36 du Statut de la Cour internationale de
Justice pour qu'il en soit dépositaire, demeurera en vigueur tant
qu'elle n'aura pas été retirée par le Gouvernement espagnol ou rem-
placée par une autre déclaration dudit gouvernement.

Le retrait de la déclaration prendra effet à l'expiration d’un délai
de six mois à compter de la réception par le Secrétaire général des
Nations Unies de la notification à cet effet du Gouvernement espa-
gnol. Néanmoins, à l'égard des Etats qui auraient fixé à moins de six
mois le délai séparant la date où le retrait de leur déclaration est
notifié et celle où il prend effet, le retrait de la déclaration espagnole
prendra effet à l'expiration de ce délai plus bref»;

23. Considérant que l'Espagne fait valoir que la compétence de la
Cour ne saurait être fondée sur le paragraphe 2 de l’article 36 du Statut
de la Cour en l’espèce, eu égard aux réserves que sa déclaration contient:
qu'elle rappelle en particulier qu'aux termes de l'alinéa c) du para-
graphe 1 de cette déclaration, elle ne reconnaît pas la compétence de la
Cour en ce qui concerne

«c) les différends dans lesquels l’autre partie ou les autres parties en
cause ont accepté la juridiction obligatoire de la Cour moins de
douze mois avant la date de présentation de la requête écrite
introduisant l'instance devant la Cour»;

qu'elle expose que «fcjette limitation a un caractère temporel bien concret
et non équivoque et ne devrait pas faire l’objet d'interprétation ni de
doute» et que «l'intention de l'Espagne en formulant sa déclaration ne
saurait être plus claire»; et qu'elle fait observer que douze mois ne se sont
manifestement pas écoulés entre la date à laquelle la Yougoslavie a
accepté la juridiction de la Cour et celle du dépôt de sa requête:

24. Considérant que la Yougoslavie n’a présenté aucune argumenta-
tion à cet égard:

25. Considérant que, la Yougoslavie ayant déposé sa déclaration
d'acceptation de la juridiction obligatoire de la Cour auprès du Secrétaire

13
771 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

général le 26 avril 1999, et ayant soumis sa requête introductive d’ins-
tance à la Cour le 29 avril 1999, il ne fait aucun doute que les conditions
d'exclusion de la juridiction de la Cour spécifiées à l’alinéa c) du para-
graphe | de la déclaration de l'Espagne sont remplies en l'espèce; considé-
rant que, comme la Cour l’a rappelé dans son arrêt du 4 décembre 1998 en
l'affaire de la Compétence en matière de pêcheries (Espagne c. Canada),

«11 appartient à chaque Etat, lorsqu'il formule sa déclaration, de
décider des limites qu’il assigne à son acceptation de la juridiction de
la Cour: «la juridiction n'existe que dans les termes où elle a été
acceptée» (Phosphates du Maroc, arrêt, 1938, C.P.J.I. série A/B
n° 74, p. 23)» (CLI. Recueil 1998, p. 453, par. 44);

et que, comme elle l’a noté dans son arrêt du 11 juin 1998 en l'affaire de
la Frontière terrestre et maritime entre le Cameroun et le Nigéria (Came-
roun c. Nigéria), «[d]és 1952, elle a jugé dans l'affaire de l’ Anglo-/ranian
Oil Co. que ... «compétence est conférée à la Cour seulement dans la
mesure où [les déclarations faites] coincident pour la lui conférer» (C. LJ.
Recueil 1952, p. 103)» (CEJ. Recueil 1998, p. 298, par. 43); et consi-
dérant que les déclarations faites par les Parties conformément au
paragraphe 2 de l’article 36 du Statut ne sauraient manifestement pas
constituer une base de compétence dans la présente affaire, même
prima facie;

*

26. Considérant que, se référant a la résolution 777 (1992), en date du
19 septembre 1992, du Conseil de sécurité des Nations Unies, et a la
résolution 47/1, en date du 22 septembre 1992, de l’Assemblée géné-
rale des Nations Unies, Espagne soutient aussi que «la République
fédérale de Yougoslavie ne peut pas étre considérée, comme elle le prétend,
comme lEtat continuateur de l’ancienne République fédérative socialiste
de Yougoslavie», et, qu'à défaut d’avoir dûment accédé à l'Organi-
sation, elle n’est pas membre de celle-ci, n’est pas partie au Statut de la
Cour et ne saurait ester devant elle;

27. Considérant que la Yougoslavie, se référant à la position du Secré-
tariat, telle qu’exprimée dans une lettre en date du 29 septembre 1992 du
conseiller juridique de l'Organisation (doc. A/47/485), ainsi qu’à la pra-
tique ultérieure de celle-ci, soutient pour sa part que la résolution 47/1
de l’Assemblée générale n’a «pas [mis] fin à l’appartenance de la Yougo-
slavie à l'Organisation et ne [l’a pas suspendue] non plus», ladite réso-
lution n’6tant pas à la Yougoslavie «le droit de participer aux travaux
d'organes autres que ceux qui relèvent de l’Assemblée générale»:

28. Considérant que, eu égard à la conclusion à laquelle elle est par-
venue au paragraphe 25 ci-dessus, la Cour n'a pas à examiner cette
question à l'effet de décider si elle peut ou non indiquer des mesures
conservatoires dans le cas d'espèce;

* *

14
772 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

29. Considérant que la Yougoslavie, dans sa requête, prétend en second
lieu fonder la compétence de la Cour sur l’article IX de la convention sur
le génocide, aux termes duquel:

« Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l'application ou l'exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article III, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend»;

qu'il n'est pas contesté que tant la Yougoslavie que l'Espagne sont
parties à la convention sur le génocide; mais que l'instrument d’adhésion
de l'Espagne à la convention, déposé auprès du Secrétaire général le
13 septembre 1968, comporte une réserve «touchant la totalité de l’ar-
ticle IX»;

30. Considérant que l’Espagne soutient que, cette réserve n’ayant pas
donné lieu à objection de la part de la Yougoslavie, l’article IX de la
convention sur le génocide «n’est pas applicable aux relations mutuelles
entre l'Espagne et la ... Yougoslavie» et que ledit article ne peut donc
fonder la compétence de la Cour en l'espèce, même prima facie; et consi-
dérant que l'Espagne fait en outre valoir que le différend porté devant la
Cour par la Yougoslavie n’est «pas ... compris dans le champ d’applica-
tion de la convention»;

31. Considérant que la Yougoslavie a contesté l’interprétation donnée
par l'Espagne à la convention sur le génocide mais n’a présenté aucune
argumentation concernant la réserve de l'Espagne à l’article IX de la
convention ;

32. Considérant que la convention sur le génocide n’interdit pas les
réserves; que la Yougoslavie n’a pas présenté d’objection à la réserve
faite par Espagne à l’article IX; et que cette réserve a eu pour effet
d’exclure cet article des dispositions de la convention en vigueur entre les
Parties:

33. Considérant que l’article IX de la convention sur le génocide ne
saurait en conséquence fonder la compétence de la Cour pour connaître
d’un différend entre la Yougoslavie et Espagne qui entrerait dans ses
prévisions; et que cette disposition ne constitue manifestement pas une
base de compétence dans la présente affaire, même prima facie;

* *

34. Considérant que l'Espagne précise en outre qu’elle «n’accepte pas
la compétence de la Cour selon les termes du paragraphe 5 de l’article 38
du Règlement»: que cette disposition est ainsi libellée :

«5. Lorsque le demandeur entend fonder la compétence de la
Cour sur un consentement non encore donné ou manifesté par l'Etat
contre lequel la requête est formée, la requête est transmise à cet
Etat. Toutefois elle n’est pas inscrite au rôle général de la Cour et

15
773 LICEITE DE L'EMPLOI DE LA FORCE (ORD, 2 VI 99)

aucun acte de procédure n'est effectué tant que l'Etat contre lequel
la requête est formée n’a pas accepté la compétence de la Cour aux
fins de l'affaire»;

et qu’il est manifeste que, en l’absence de consentement de l'Espagne
donné conformément au paragraphe 5 de l'article 38 du Règlement. la
Cour ne saurait avoir compétence dans la présente affaire. même prima
facie;

kk

35. Considérant qu'il résulte de ce qui précède que la Cour n’a mani-
festement pas compétence pour connaître de la requête de la Yougosla-
vie; qu'elle ne saurait dès lors indiquer quelque mesure conservatoire que
ce soit à l'effet de protéger les droits qui y sont invoqués; et que, dans un
système de juridiction consensuelle, maintenir au rôle général une affaire
sur laquelle il apparaît certain que la Cour ne pourra se prononcer au
fond ne participerait assurément pas d’une bonne administration de la
Justice ;

x * x

36. Considérant qu'il existe une distinction fondamentale entre la ques-
tion de l’acceptation par un Etat de la juridiction de la Cour et la com-
patibilité de certains actes avec le droit international; la compétence exige
le consentement; la compatibilité ne peut être appréciée que quand la
Cour examine le fond, après avoir établi sa compétence et entendu les
deux parties faire pleinement valoir leurs moyens en droit;

37. Considérant que les Etats, qu'ils acceptent ou non la juridiction
de la Cour, demeurent en tout état de cause responsables des actes
contraires au droit international, y compris au droit humanitaire, qui
leur seraient imputables; que tout différend relatif à la licéité de tels actes
doit être réglé par des moyens pacifiques dont le choix est laissé aux par-
ties conformément à l’article 33 de la Charte;

38. Considérant que dans ce cadre les parties doivent veiller à ne pas
aggraver ni étendre le différend:

39. Considérant que. lorsqu'un tel différend suscite une menace contre
la paix, une rupture de la paix ou un acte d'agression, le Conseil de sécu-
rité est investi de responsabilités spéciales en vertu du chapitre VII de la
Charte:

40. Par ces motifs.
La Cour,

1) Par quatorze voix contre deux,

16
774 LICÉITÉ DE L'EMPLOI DE LA FORCE (ORD. 2 VI 99)

Rejette la demande en indication de mesures conservatoires présentée
par la République fédérale de Yougoslavie le 29 avril 1999;
pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de lu Cour: MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Fleischhauer, Koroma, M Higgins,

MM. Parra-Aranguren, Kooijmans, juges: MM. Torres Bernärdez,
Kreéa, juges ad hoc;

CONTRE: MM. Shi, Vereshchetin, juges;
2) Par treize voix contre trois,
Ordonne que l'affaire soit rayée du rôle.

pour: M. Weeramantry, vice-président, faisant fonction de président en
l'affaire; M. Schwebel, président de la Cour; MM. Oda, Bedjaoui,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Koroma, M™° Higgins,
M. Kooijmans, juges; M. Torres Bernardez, juge ad hoc;

CONTRE: MM. Vereshchetin, Parra-Aranguren, juges; M. Kreca, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le deux juin mil neuf cent quatre-vingt-dix-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-

blique fédérale de Yougoslavie et au Gouvernement du Royaume
d'Espagne.

Le vice-président,
{ Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.

MM. Sui, Koroma et VERESHCHETIN, juges, joignent des déclarations a
l'ordonnance.

M. Opa, M™ HiGGins, MM. PARRA-ARANGUREN et KOOUMANS, juges,

et M. Kreca, juge ad hoc, joignent à l'ordonnance les exposés de leur
opinion individuelle.

{ Paraphé) C.G.W.
{ Paraphé) E.V.O.
